Exhibit 10.1
SEPARATION AGREEMENT
Darlene Deptula-Hicks (“Executive”) and iCAD, Inc. (the “Company”), have agreed
to conclude their employment relationship. The parties have agreed that, based
upon Executive’s past service to Company and the parties’ mutual desire to
amicably conclude the employment relationship, Executive and the Company enter
into this Separation Agreement (“Agreement”). In consideration of the sum to be
paid and other promises set out in this Agreement, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree to the following terms (capitalized terms used herein and not otherwise
defined herein shall have the same meanings as ascribed to such terms in the
Employment Agreement entered into on June 1, 2008 by and between the Company and
the Executive, as amended (the “Employment Agreement”)):
1. Conclusion of Employment. Executive’s employment by Company will terminate on
May 13, 2011 (“Separation Date”) and Executive’s positions as Executive Vice
President of Finance, Chief Financial Officer and Treasurer (a reporting person
and a named executive officer with respect to the Company under the federal
securities laws) and any other positions she holds with the Company or any
subsidiary of the Company are hereby terminated effective as of the date hereof.
From the date hereof through May 13, 2011, Executive shall continue to serve as
an employee of the Company in a non-executive capacity. Executive hereby waives
any and all rights to receive notice of termination of Executive’s employment
under the Employment Agreement.
2. Payment Upon Separation; Consideration for Executive’s Agreements. Assuming
the Executive does not revoke this Agreement within the revocation period set
forth in Paragraph 6, below, in consideration for executing this Agreement and
complying with its terms, Executive will receive as severance payments from the
Company pursuant to Section 5.4.2 of the Employment Agreement twenty six
(26) bi-weekly payments of $9,807.69, less appropriate tax withholdings and
authorized deductions, commencing on the first Company pay date subsequent to
the Separation Date (and thereafter on the Company’s regular pay dates).
Assuming the Executive does not revoke this Agreement within the revocation
period set forth in Paragraph 6 below, in accordance with the terms of the
restricted stock agreements awarded to the Executive on July 19, 2007 and
June 25, 2008, all restricted shares that are not vested on such date shall vest
in accordance with the vesting schedule set forth in the respective restricted
stock agreement. The Executive and the Company acknowledge and agree that the
only options held by the Executive that remain outstanding are set forth on
Schedule A hereto and in accordance with the option agreements pursuant to which
such options were granted, that (i) the portion of the options that are vested
as of the Separation Date shall remain exercisable for the lesser of (x) a
period of 90 days following the Separation Date and (y) the remaining term as
provided in the respective option agreement and (ii) the unvested portion of
such options shall not be exercisable and expire on the Separation Date.
3. Employee Benefits.During the Severance Period and until such time as
executive joins another employer’s employee benefit plans, the Company shall
provide the Executive with the ability to participate in all employee benefit
plans the Company provides (and continues to provide) generally to its senior
executives.
Initials: Executive                     Company                     

 

 



--------------------------------------------------------------------------------



 



4. Confidentiality. Executive agrees to keep the terms of this Agreement
strictly confidential until this Agreement is filed with the U.S. Securities and
Exchange Commission. During such period, Executive may only disclose the
information in this Agreement to Executive’s immediate family, attorney(s)
and/or tax advisor(s) unless ordered to do so by a duly authorized subpoena
issued by an appropriate agency or court of law.
5. Confidential Information; Non-solicitation and Cooperation. Executive
acknowledges, agrees and reaffirms that she remains bound by the provisions of
Sections 7 and 8 of the Employment Agreement, which sections are incorporated
herein and remain in full force and effect.
6. Waiver of Claims. Executive, individually and on behalf of Executive’s
estate, heirs, personal representatives, and assigns hereby release, remise and
forever discharge the Company of and from any and all actions, causes of action,
claims, debts, dues, accounts, accountings, losses, liabilities, contracts,
commitments, rights, obligations, damages, costs and expenses, including without
limitation litigation expenses and attorneys fees, of any nature whatsoever,
whether known or unknown, liquidated or contingent, whether now existing or
hereafter arising, prior to the date hereof (each individually a “Claim” and all
of the foregoing collectively called “Claims”), which Executive had, now has, or
may in the future have, including without limitation any Claims: (a) for libel,
slander, defamation, or tortuous interference with actual or prospective
business or contractual relations, which are based in whole or in part on any
facts, circumstances or events which are now existing or which occurred on or
prior to the date hereof, or (b) for breach of contract, wrongful discharge,
non-payment of wages or other sums with the sole exception of Claims arising
under the express provisions of this Agreement. Furthermore, nothing in this
Section 6 shall affect the ability of either party to enforce rights or
entitlements specifically provided for in this Agreement.
Except as expressly provided to the contrary in the first paragraph of this
Section 6, the Claims and rights being released in this section include, but are
not limited to: all Claims and rights arising from or in connection with any
agreement of any kind Executive may have had with Company, or in connection with
Executive’s status or separation of employment from Company, other than claims
arising under this Agreement; all Claims and rights for wrongful discharge,
breach of contract, either express or implied, emotional distress, back pay,
front pay, benefits, fraud, or misrepresentation, other than claims under this
Agreement; all Claims and rights, if any, arising under the Civil Rights Acts of
1964 and 1991, as amended, (which prohibits the discrimination in employment
based on race, color, national origin, religion or sex), the Americans with
Disabilities Act (ADA), as amended (which prohibits discrimination in employment
based on disability), the Age Discrimination in Employment Act (ADEA), as
amended (which prohibits age discrimination in employment), the Employee
Retirement Income Act of 1974 (ERISA), as amended, all other wage and hour/wage
payment statutes and laws, the New Hampshire Civil Rights Act Law Against
Discrimination and all similar state or local fair employment practices statutes
and laws, and the Health Insurance Portability and Accountability Act (HIPA), to
the extent such statutes and laws may be applicable; and, any and all other
Claims or rights whether arising under federal, state, or local law, rule,
regulation, constitution, ordinance or public policy.
Executive acknowledges that the Executive is waiving any rights Executive may
have under the Age Discrimination in Employment Act, that Executive was advised
to review this Agreement with Executive’s legal counsel before signing the
Agreement, that Executive has been advised to carefully read the provisions of
this release, that Executive understands its contents, that Executive has twenty
one (21) days from the date Executive received a copy of this release to
consider entering into this release and accepting the payments provided for
herein, and that if Executive signs and returns this release before the end of
the 21-day period, Executive will have voluntarily waived Executive’s right to
consider this release for the full twenty one (21) days.
Initials: Executive                      Company                     

 

Page 2 of 5



--------------------------------------------------------------------------------



 



Executive acknowledges that Executive may revoke this release within seven
(7) days of Executive’s execution of this Agreement by submitting written notice
of Executive’s revocation of this release and of this Agreement to the Chief
Financial Officer of the Company. Executive also understands that this release
and Agreement shall not become effective or enforceable until the expiration of
that 7-day period without Executive having given such notice. If Executive gives
such notice of revocation, then this Agreement will be null and void and of no
further force and effect.
Executive agrees that if any provision of this release is or shall be declared
invalid or unenforceable by a court of competent jurisdiction, then such
provision will be modified only to the extent necessary to cure such invalidity
and with a view to enforcing the parties’ intention as set forth in this release
to the extent permissible and the remaining provisions of this release shall not
be affected thereby and shall remain in full force and effect.
7. No Wronging by Company. Executive acknowledges and understands that by
offering and/or executing this Agreement, Company does not admit, and indeed
expressly denies, that Company, its employees, managers, agents, directors and
officers have done anything improper or violated any law. The signing of this
Agreement is not an admission of liability or wrongdoing by Company, its
employees, managers, agents, directors or officers.
8. Taxes. Company will withhold all appropriate taxes and issue to Executive an
IRS Tax Form W-2. The parties acknowledge, however, that there may be tax
consequences for Executive in excess of the amounts withheld from the
consideration described in Paragraphs 2 and 3 of this Agreement. It is expressly
understood that Executive is responsible for all taxes which Executive may owe
as a result of Executive receiving the consideration under this Agreement.
Executive expressly understands that if Executive or Executive’s family owe
taxes, or additional taxes, at any time as a result of the impact of this
Agreement, that Executive alone is responsible for making those payments and
that Executive will not seek additional sums from Company to make those
payments. Similarly, if Executive seeks to recover certain portions of or all of
the withheld amounts from the appropriate taxation authorities, such a recovery
would be a private matter between Executive and the appropriate government
agency or agencies. Company will not provide Executive with, nor will Executive
ask for, any additional funds to offset the amount paid or owed in taxes,
accrued interest, penalties or for attorneys fees which Executive may incur in
resolving Executive’s claims with any government agency or agencies or courts of
law.
9. Executive’s Coverage Under Directors and Officers Liability Policy. The
conclusion of Executive’s employment with Company does not affect Executive’s
coverage under Company’s Directors and Officers Liability Policy for acts or
omissions by Executive which occurred in the course of Executive’s performance
of Executive’s duties and responsibilities on behalf of Company. Executive will
not have coverage under Company’s Directors and Officers Liability Policy for
services, acts or omissions to act by Executive subsequent to the Separation
Date.
Initials: Executive                      Company                     

 

Page 3 of 5



--------------------------------------------------------------------------------



 



10. Complete Integration. The terms contained in this Agreement are the only
terms agreed upon by Executive and Company. Notwithstanding any other
statements, all benefits which Executive had as a result of Executive’s
employment, and which are not expressly listed in this Agreement, terminate in
accordance with Company’s benefit contracts, but in no case later than the end
of the revocation period referred to in Section 6. It is the express intent of
the parties that this Agreement fully integrates and expressly replaces any
other terms (other than sections 7 and 8 of the Employment Agreement which
sections are incorporated herein and remain in full force and effect),
conditions, conversations, discussions, or any other issues which were discussed
regarding Executive’s employment at Company, or for any and all reasons based on
conduct which has occurred through the date of executing this Agreement. With
the exception of the Confidentiality and Assignment Acknowledgement and
Agreement signed by Executive while employed by Company and Sections 7 and 8 of
the Employment Agreement (which sections are incorporated herein and remain in
full force and effect), any other conversations, promises or conditions which do
not appear in this document are waived or rejected by agreement of Executive and
Company.
11. Interpretation and Enforcement. Because Executive has been advised to seek
counsel prior to signing this Agreement, the parties agree that the general rule
that the document shall be interpreted against the party that drafted it shall
not apply to any subsequent issue of interpretation. In the event a dispute
arises over the terms of this Agreement, both Executive and Company are equal
without regard to who authored this document. All claims, disputes or issues of
interpretation which arise, or may arise, out of this Agreement shall be
resolved by an Arbitrator under the American Arbitration Association’s Rules and
Procedures for Employment Cases. The Arbitrator shall have the power to order
appropriate remedies for any proven breaches of this Agreement. However, each
side shall bear its own attorneys fees. The decision and award of any Arbitrator
shall be final and binding. The Parties agree to keep any Decision and Award
confidential.
Initials: Executive                      Company                     

 

Page 4 of 5



--------------------------------------------------------------------------------



 



12. Counterparts. This Agreement may be signed in separate counterparts.
13. Signatures
EXECUTIVE

          /s/ Darlene Deptula-Hicks   April 27, 2011       Darlene Deptula-Hicks
   
 
        iCAD, INC.    
 
       
By:
  /s/ Kenneth Ferry
 
Kenneth Ferry    
 
  President and Chief Executive Officer    

Authorized Agent of Company
Presented to Executive on: April 26, 2011 and finalized April 27, 2011
Initials: Executive                      Company                     

 

Page 5 of 5